DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Pre-Appeal Conference on April 14, 2021 was held and the decision to re-open prosecution was made.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Original Claim 28 is renumbered as Claim 29.

Original Claim 29 is renumbered as Claim 30.

Allowable Subject Matter
Claims 11 – 13, 15 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an internal combustion engine comprising: a crankcase; a cylinder head; a cylinder head cover; an oil separator; and an oil pan for collecting returning oil as well as having an oil return channel that connects the oil separator and the oil pan, a top end of the oil return channel being slanted at an intersection with a lower end of the oil separator to align the top end of the oil return channel with a surface of the oil in the oil separator when the internal combustion engine is in a slanted position. The closest prior art reference, Usa et al. (US 2017/0175601), teaches a similar crankcase system and oil separator, but differs from the claimed invention with how the oil return channel is structured compared to what is claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LONG T TRAN/Primary Examiner, Art Unit 3747